Exhibit 10.3
GARDNER DENVER, INC.
EXECUTIVE ANNUAL BONUS PLAN
As Amended and Restated
I. Purpose of the Plan
     The Gardner Denver, Inc. Executive Annual Bonus Plan (the “Plan”) is
intended to provide Gardner Denver, Inc. (the “Company”) a means by which it can
engender and sustain a sense of personal commitment on the part of its senior
executives in the continued growth, development and financial success of the
Company and encourage them to remain with and devote their best efforts to the
business of the Company, thereby advancing the interests of the Company and its
shareholders. Accordingly, the Company may award to senior executives annual
incentive compensation on the terms and conditions established herein.
II. Definitions
     2.1 “Annual Incentive Award” or “Award” means the compensation payable in
cash granted under the Plan to a Participant by the Committee pursuant to such
terms, conditions, restrictions and limitations established by the Committee and
the Plan.
     2.2 “Board” means the Board of Directors of the Company.
     2.3 For all purposes of the Plan, a “Change in Control” shall have occurred
if any of the following events shall occur:
     (a) any “person” (as defined in Sections 13(d) and 14(d) of U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, acquires
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing 20% of the combined voting power of the then-outstanding
securities of the Company entitled to vote in the election of directors (the
“Voting Securities”);
     (b) during any period of not more than two consecutive years, individuals
who, at the beginning of such period, constitute the Board and any new directors
(other than any director designated by a person who has entered into an
agreement with the Company to effect a transaction described in subsections
2.3(a), 2.3(c), or 2.3(d) of this Plan) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board;

 



--------------------------------------------------------------------------------



 



     (c) the stockholders of the Company approve and the Company consummates a
merger other than (A) a merger that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company and
any Subsidiary, at least 50% of the combined voting power of all classes of
stock of the Company or such surviving entity outstanding immediately after such
merger or (B) a merger effected to implement a recapitalization of the Company
(or similar transaction) in which no person acquires more than 50% of the
combined voting power of the Voting Securities; or
     (d) the stockholders of the Company approve and the Company consummates a
plan of complete liquidation or dissolution of the Company, or a sale of all or
substantially all of the assets of the Company.
A Change in Control has not occurred solely because any person acquired
beneficial ownership of 20% or more of the outstanding Voting Securities as a
result of the Company’s acquisition of Voting Securities which reduced the
number of Voting Securities outstanding and increased the person’s number of
shares proportionately owned.
     2.4 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     2.5 “Commission” means the Securities and Exchange Commission.
     2.6 “Committee” means the Management Development and Compensation Committee
of the Board, or such other committee designated by the Board to administer the
Plan, provided that the Committee shall consist of three or more persons, each
of whom is an “outside director” within the meaning of Section 162(m) and a
“disinterested person” within the meaning of Rule 16b-3 under the Exchange Act.
     2.7 “Employee” means an employee of the Company or any of its subsidiaries
or affiliates.
     2.8 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     2.9 “Participant” means a Senior Executive Officer of the Company who is
selected by the Committee to participate in the Plan.
     2.10 “Plan” means the Gardner Denver, Inc. Management Annual Incentive Plan
dated January 1, 2001.
     2.11 “Performance Goals” shall be defined as the performance criterion or
criteria established by the Committee, pursuant to Section V hereof, for the
purpose of determining Awards under the Plan.

2



--------------------------------------------------------------------------------



 



     2.12 “Performance Period” means the consecutive 12 month period that
constitutes the Company’s fiscal year.
     2.13 “Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder.
     2.14 “Senior Executive Officer” means the Chairman, Chief Executive
Officer, President, any Executive Vice President, any Senior Vice President, any
senior officer reporting directly to the Chief Executive Officer and any other
Vice President or senior executive or officer designated by the Chief Executive
Officer.
     2.15 “Voting Stock” means securities entitled to vote in an election of
Directors of the Company.
III. Administration
     3.1 The overall administration of the Plan, including the final
determination of Awards to each Participant, is vested in the Committee.
     3.2 Determinations of the Committee in administering the Plan shall be
final and binding upon all Participants.
IV. Eligibility
     Participation in the Plan shall be limited to Senior Executive Officers.
Participants will be selected for participation annually by the Committee not
later than 90 days after the commencement of the Performance Period. The
Committee may withdraw its approval for participation in the Plan for a
Participant at any time. In the event of such withdrawal, such Participant shall
cease to be a Participant as of the date designated by the Committee and the
Employee shall be notified of such withdrawal as soon as practicable following
such action. Further, such Employee shall cease to have any right to an Award
for the Performance Period in which such withdrawal is effective; provided,
however, that the Committee may, in its sole discretion, authorize a prorated
award based on the number of full months of participation prior to the effective
date of such withdrawal and the Company’s performance during such period.
V. Performance Goals and Measures
     5.1. Performance Goals shall be established by the Committee not later than
90 days after commencement of the Performance Period relating to a specific
Award. The Performance Goals may be identical for all Participants or, at the
discretion of the Committee, may be different to reflect more appropriate
measures of individual performance. The criterion or criteria used in
establishing Performance Goals may, at the discretion of the Committee, include
one or any combination of the following: (i) the Company’s return on equity,
assets, capital or investment; (ii) pre-tax or after-tax profit levels expressed
in absolute dollars or earnings per share of the Company; or (iii) operating
cash flow or cash flow from operating activities. The Performance Goals
established by the Committee shall include a threshold level of performance

3



--------------------------------------------------------------------------------



 



below which no Award will be payable and a maximum Award opportunity for each
Senior Executive Officer. The determination of attainment of the Performance
Goals shall be determined in accordance with generally accepted accounting
principles and certified in writing by the Committee.
     5.2 The Committee shall be authorized to make adjustments in the method of
calculating attainment of Performance Goals in recognition of: (i) extraordinary
or non-recurring items; (ii) changes in tax laws; (iii) changes in generally
accepted accounting principles or changes in accounting policies; (iv) charges
related to restructured or discontinued operations; (v) restatement of prior
period financial results; and (vi) any other unusual, non-recurring gain or loss
that is separately identified and quantified in the Company’s financial
statements.
VI. Awards
     6.1 Awards under the Plan shall be paid in cash.
     6.2 At the first meeting of the Committee after the expiration of the
Performance Period, the Committee shall review the prior year’s performance in
relation to the Performance Goals and determine the level of achievement of the
Performance Goals. Payment of Annual Incentive Awards to Participants under the
Plan shall occur only after the Committee has certified in writing that the
Performance Goals have been achieved for the relevant Performance Period.
Notwithstanding the attainment of Performance Goals for the Company as a whole,
Awards for Individual Participants under the Plan may be denied or adjusted by
the Committee, in its sole judgment, based on its assessment of the
Participant’s performance. However, no upward adjustment may be made to an
Annual Incentive Award for a Participant if Section 162(m) would limit the
deduction the Company may claim for that Participant’s compensation. The maximum
Annual Incentive Award that may be granted to a Senior Executive Officer under
the Plan for any Performance Period may not exceed $3,000,000 or, if less, three
times the Senior Executive Officer’s base salary as of the last day of the
Performance Period. In no case shall any payment be made hereunder later than
March 15th following the calendar year in which occurs the later of the time the
legally binding right to the payment arises or the time such right first ceases
to be subject to a substantial risk of forfeiture.
VII. Deferrals and Settlements
     The Committee may permit Participants to elect to defer receipt of all or a
portion of the Annual Incentive Award under administrative policies established
by the Company from time to time, which shall be in compliance with Sections
162(m) and Section 409A of the Code.
VIII. Withholding Taxes
     The Company shall have the right to deduct from any payment to be made
pursuant to the Plan the amount of any taxes required by law.

4



--------------------------------------------------------------------------------



 



IX. No Right to Continued Employment or Awards
     No person shall have any claim or right to be granted an Award, and the
granting of an Award shall not be construed as giving a Participant the right to
be retained in the employ of the Company or any of its subsidiaries. Further,
the Company and its subsidiaries expressly reserve the right at any time to
terminate the employment of any Participant free from any liability under the
Plan; except that a Participant who was actively employed as of the last day of
the applicable Performance Period shall be eligible to receive payment of his
Award, as determined pursuant to Section 6.2 hereof, even though the Participant
is no longer an active employee of the Company at the time the Committee
actually pays Awards under the Plan for the applicable Performance Period. The
Committee shall also have the discretion to grant eligibility to a Participant
to receive payment of an Award, notwithstanding the fact that the Participant is
not employed by the Company at the end of the Performance Period.
X. Change in Control
     Immediately upon a Change in Control, the Participant shall receive a
prorated payment of the Award payable hereunder at the target Performance Goal
level and the Company shall make a payment in cash to each Participant within
ten (10) days after the effective date of the Change in Control in the amount of
such target Award, but in no case shall any payment be made hereunder later than
March 15th following the calendar year in which occurs the later of the time the
legally binding right to the payment arises or the time such right first ceases
to be subject to a substantial risk of forfeiture. The granting of Awards under
the Plan shall in no way affect the right of the Company to adjust, reclassify,
reorganize, or otherwise change its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any portion of its
business or assets.
XI. Amendment, Modification, Suspension or Termination
     The Board may amend, modify, suspend or terminate this Plan for any purpose
except that no amendment or alteration shall be effective prior to approval by
the Company’s shareholders to the extent such approval is then required pursuant
to Section 162(m) or otherwise required as a matter of law. Further, no
amendment to the Plan shall be effective that would: (i) increase the maximum
amount that can be paid to a Participant under the Plan; (ii) change the
performance criterion or criteria set forth in Section V hereof for payment of
Awards; or (iii) modify the eligibility requirements for Participants in the
Plan unless first approved by the Company’s shareholders.
XII. Governing Law
     The validity, construction and effect of the Plan and any actions taken or
relating to the Plan shall be determined in accordance with the laws of the
State of Delaware and applicable federal law.

5



--------------------------------------------------------------------------------



 



XIII. Other Benefit and Compensation Programs
     Unless otherwise specifically provided to the contrary in the relevant
plan, program or practice, Awards received by Participants under the Plan shall
not be deemed a part of a Participant’s regular, recurring compensation for
purposes of calculating payments or benefits under any other Company benefit
plan, program or practice or any severance policy of the Company. Further, the
Company may adopt other compensation programs, plans or arrangements for
employees below the level of Senior Executive Officer as it deems necessary and
appropriate.
XIV. Successors and Assigns
     The Plan shall be binding on all successors and assigns of a Participant,
including, without limitation, the estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant’s creditors.
XV. Effective Date
     This Plan was originally effective on January 1, 2006 following approval by
the Company’s shareholders at the annual meeting of the Company’s shareholders
held in May 2005. The Plan was amended and restated on November 4, 2008. Subject
to earlier termination pursuant to Section XI, the Plan shall terminate
effective December 31, 2010. After termination of the Plan, no future awards may
be granted under the Plan.
XVI. Interpretation and Savings
     All terms and conditions of this Plan applicable to qualified
performance-based compensation shall be construed to be in accordance with the
qualified performance-based compensation requirements of Section 162(m) of the
Internal Revenue Code, and any offending or non-compliant terms shall be
amended, voided and/or reformed to the extent necessary to comply with
Section 162(m). Likewise, all terms and conditions of this Plan applicable to
any non-qualified deferred compensation shall be construed to be in accordance
with the non-qualified deferred compensation requirements of Section 409A of the
Internal Revenue Code, including but not limited to its short term deferral
exception, and any offending or non-compliant terms shall be amended, voided
and/or reformed to the extent necessary to comply with Section 409A.

6